Affirmed as Modified and Memorandum Opinion filed July 11, 2019




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00284-CR

                     CHARLES HARDAWAY, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 403rd District Court
                            Travis County, Texas
                   Trial Court Cause No. D-1-DC-15-203546

                 MEMORANDUM                     OPINION

      Charles Hardaway appeals the judgment revoking his community supervision.
See Tex. Code Crim. Proc. Ann. art. 42A.755(e). Appellant’s appointed counsel filed
a brief in which he concludes the appeal is frivolous and without merit. The brief
meets the requirements of Anders v. California, 386 U.S. 738 (1967), by presenting
a professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim.
App. 1978).
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of his right to inspect the appellate record and file a pro se response to the brief. See
Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more
than 60 days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is frivolous and without merit. Further, we find no reversible error in the
record. We are not to address the merits of each claim raised in an Anders brief when
we have determined there are no arguable grounds for review. See Bledsoe v. State,
178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      However, the judgment revoking community supervision, signed February 22,
2018, contains a clerical error. That judgment incorrectly states appellant pleaded
“true” to the motion to revoke. The record reflects appellant pleaded “not true” to
the motion to revoke. We are not required to abate an Anders appeal for appointment
of new counsel if the judgment can be modified. See Ferguson v. State, 435 S.W.3d
291, 295 (Tex. App.—Waco 2014, no pet.); Bray v. State, 179 S.W.3d 725, 730
(Tex. App.—Fort Worth 2005, no pet.).

      Therefore, we modify the judgment as follows: the “Plea to Motion to
Revoke” is “NOT TRUE.”

      The trial court’s judgment is affirmed as modified.


                                    PER CURIAM



Panel consists of Justices Wise, Jewell, and Hassan.

Do Not Publish — Tex. R. App. P. 47.2(b).


                                           2